DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on February 4, 2022 have been entered and considered herein. Claims 1-16 and 20-22 are cancelled and Claims 17-19, 23-36 are pending.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 102 rejection (Remarks pages 7-9) with respect to Claims 17, 23 have been fully considered. The submitted claim amendments to Claims 17 and 23 are significant and modify the interpretation of the claim limitations. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the cited prior art.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 contains an amendment typo with use of the word “the” twice in a row (last element; “displayed on the the electronic mobile device.”  Appropriate correction is required.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 23, 25-27, 29-32, 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravamudan et al (US PG PUB 2018/0091844).
Regarding Claim 17, Aravamudan et al teach a system (system for object detection and recognition; Figs 4-8 and ¶ [0078]-[0082]), comprising: (server system includes a processor and memory; ¶ [0078]); a communication network (computer network; ¶ [0078]); and a database (database; ¶ [0082]) in electronic communication with the server via the communication network (the database is connected to the server system over the network; ¶ [0078], [0082]), wherein the server includes: an electronic product recognizer (object recognition using the remote image recognition server; ¶ [0064]) that receives a segmented image from an electronic mobile device via the communication network (the image taken on the electronic device (ie. user Smartphone) is segmented for individual objects (crosshair 504) and the system sends a region (segmentation) of the image to a remote server via the network; Figs 4, 5 and ¶ [0061]-[0064], [0078]), the segmented image including a plurality of products and including a plurality of segments (the image is composed of multiple segments, each with different objects (products); ¶ [0063]-[0064]), wherein the segmented image is created by the electronic mobile device using a captured image from a camera of the electronic mobile device (the image is captured by a camera on the Smartphone and the image is segmented prior to a region of interest (segment in the image) is dispatched to a remote image recognition server; ¶ [0060], [0064]), the captured image including the plurality of products (image includes multiple objects; Fig 5 and ¶ [0062]), and wherein the segmented image is created by the electronic mobile device by drawing a separate segment from the plurality of segments around each of the plurality of products (objects are identified using the crosshair to segment incrementally multiple objects while using the Smartphone; Fig 5 and ¶ [0063]-[0064]); the electronic product recognizer (object recognition using the remote image recognition server; ¶ [0064]) performs an image recognition of the segmented image using each of the plurality of segments to identify the product in each of the plurality of segments (the remote serve for image recognition receives the segmented object of interest from the image and performs object recognition; ¶ [0064]-[0065]); and the server outputs product information about each of one or more recognized products identified in the image recognition of the segmented image (image recognition of the object of interest 506, performed by the server, sends feedback to the Smartphone identifying the object 508; Figs 5-8 and ¶ [0064], [0068]-[0069]), wherein the product information about each of the one or more recognized products identified in the image recognition of the segmented image is the electronic mobile device communicable with the server via the communication network (the product information 508, identified using the server processor, of the object of interest 506 is sent over the network to the user Smartphone; Figs 5-8 and ¶ [0064]-[0067]), the  In response to the Office Action issued on: November 23, 2021 server configured to cause one or more stickers to be displayed on the the electronic mobile device (the system displays the recognized text 508 of the object of interest 506 on the user Smartphone; Fig 5 and ¶ [0068]), wherein the one or more stickers are displayable on the electronic mobile device by being overlaid on the captured image (visual cues 704a, 704b, 704c are overlaid on the object of interest in the image 701, which is displayed on the user Smartphone; Figs 7, 8 and ¶ [0072], [0073]), wherein each of the one or more stickers is visually connected to a corresponding one of the one or more recognized products (visual cues 704a, 704b, 704c correspond to the object of interest in the image 701 and is positioned near the object of interest, which is displayed on the user Smartphone; Figs 7, 8 and ¶ [0072], [0073]), and wherein each of the one or more stickers includes the product information about the corresponding one of the one or more recognized products (visual cues 704a, 704b, 704c provide information the object of interest in the image 701, such as price, availability or product variation, which is displayed on the user Smartphone; Figs 7, 8 and ¶ [0072], [0073].
Regarding Claim 18, Aravamudan et al teach the system of Claim 17 (as described above), wherein the system includes a plurality of electronic mobile devices electronically connected to the communication network (system for object recognition and detection is connected to individual users via user electronic mobile device (such as personal Smartphone) over a network to a centralized server, thereby allowing for multiple electronic mobile device connectivity to the system; Figs 1, 4-8 and ¶ [0078]-[0082]).  

Regarding Claim 23, Aravamudan et al teach a computer-implemented method of augmenting a user's shopping experience via an electronic mobile device (method for object detection and recognition for a user’s shopping experience using an electronic mobile device (such as a smartphone); Figs 1, 4-8 and ¶ [0041], [0078]-[0082])  including a mobile application that is loadable onto the electronic mobile device having a display screen and a camera (software app for mobile phone used for object recognition 100; ¶ [0041]), the mobile application permitting the user to electronically capture one or more images using the camera and have the one or more images displayed on the display othe electronic mobile device (user captures images 104 on the mobile phone camera that are displayed to user in the user interface; ¶ [0041]), the method comprising: receiving, by a server via a communication network (the user device is connected to the server system over the network; ¶ [0078], [0082]), a segmented image from (the image taken on the electronic device (ie. user Smartphone) is segmented for individual objects (crosshair 504) and the system sends a region (segmentation) of the image to a remote server via the network; Figs 4, 5 and ¶ [0061]-[0064], [0078]), wherein the segmented image is created by the electronic mobile device using a captured image from a camera of the electronic mobile device (the image is captured by a camera on the Smartphone and the image is segmented prior to a region of interest (segment in the image) is dispatched to a remote image recognition server; ¶ [0060], [0064]), the captured image including the plurality of products (image includes multiple objects; Fig 5 and ¶ [0062]), and wherein the segmented image is created by the electronic mobile device by drawing a separate segment from the plurality of segments around each of the plurality of products (objects are identified using the crosshair to segment incrementally multiple objects while using the Smartphone; Fig 5 and ¶ [0063]-[0064]); performing an image recognition of the segmented image using each of the plurality of segments to identify the product in each of the plurality of segments (the remote serve for image recognition receives the segmented object of interest from the image and performs object recognition; ¶ [0064]-[0065]);  outputting, from the server (server system; ¶ [0078]), product information about each of the one or more recognized products identified in the image recognition of the segmented image (image recognition of the object of interest 506, performed by the server, sends feedback to the Smartphone identifying the object 508; Figs 5-8 and ¶ [0064], [0068]-[0069]); the server sending to the electronic mobile device, via the communication network, product information about each of the one or more recognized products identified in the image recognition of the segmented image (image recognition of the object of interest 506, performed by the server, sends feedback to the Smartphone, via the network, identifying the object 508; Figs 5-8 and ¶ [0064]-[0069]); the server causing one or more stickers to be displayed on the electronic mobile device (the system displays the recognized text 508 of the object of interest 506 on the user Smartphone; Fig 5 and ¶ [0068]); and overlaying the one or more stickers on the captured image (visual cues 704a, 704b, 704c are overlaid on the object of interest in the image 701, which is displayed on the user Smartphone; Figs 7, 8 and ¶ [0072], [0073]) with each of the one or more stickers visually connected to a corresponding one of the one or more recognized products (visual cues 704a, 704b, 704c correspond to the object of interest in the image 701 and is positioned near the object of interest, which is displayed on the user Smartphone; Figs 7, 8 and ¶ [0072], [0073]), wherein each of the one or more stickers include product information about the corresponding one of the one or more recognized products (visual cues 704a, 704b, 704c provide information the object of interest in the image 701, such as price, availability or product variation, which is displayed on the user Smartphone; Figs 7, 8 and ¶ [0072], [0073]), 
Regarding Claim 25, Aravamudan et al teach the computer-implemented method of Claim 23 (as described above), wherein the electronic mobile device is connected in electronic communication with the server via [[a]] the communication network of a retail store (the user mobile device is connected to the server system over the network in retail store; ¶ [0050]-[0051], [0078], [0082]), the electronic mobile device being physically located at the retail store (the customer is in the store while using object recognition system; ¶ [0045], [0051]).  
Regarding Claim 26, Aravamudan et al teach the computer-implemented method of Claim 25 (as described above), wherein the server is physically located at the retail store (the remote server could be in the store and still remote from the user device, also located in the store; ¶ [0045], [0051], [0082]).  

Regarding Claim 27, Aravamudan et al teach the system of Claim 17 (as described above), wherein each of the one or more stickers is a conversation box that includes a text box that includes the product information and an arrow that points to the corresponding one of the one or more recognized products in the captured image (the image 801, 802 of the object of interest 506 includes visual cues along with the associated actions that contain text of the product 804a, 804b as well as arrows 806a, 806b that corresponds to the object; Fig 8 and ¶ [0073]).  
Regarding Claim 29, Aravamudan et al teach the system of Claim 17 (as described above), wherein the sticker is selectable on the electronic mobile device to allow a user to browse additional information about the corresponding one of the one or more recognized products (the user can select one of the available actions 704a, 704b, 704c in the image 701 to initiate additional information pertaining to the selected action that will also display in image 702; Fig 7 and ¶ [0072]).  
Regarding Claim 30, Aravamudan et al teach the system of Claim 17 (as described above), wherein the segmented image received from the electronic product recognizer is a selected frame of a video stream from the camera of the electronic mobile device (the user will use their electronic device (mobile phone) to take a video with the camera 104, and a frame of the video is used to create the segmented image; Fig 1 and ¶ [0041]).  
Regarding Claim 31, Aravamudan et al teach the system of Claim 30 (as described above), wherein the electronic product recognizer is configured to: receive a plurality of segmented images from the electronic mobile device corresponding to multiple frames of the video stream (incremental sampling of live capture (video) mode for imaging a, object in real time is used with the user device 402 and then the image is segmented; Figs 4, 5 and ¶ [0059]-[0064]), perform the image recognition for each of the plurality of segmented images (the remote server for image recognition receives the segmented object of interest from the image and performs object recognition; ¶ [0064]-[0065]), and output the one or more recognized products identified in the image recognition for each of the plurality of segmented images (image recognition of the object of interest 506, performed by the server, sends feedback to the Smartphone identifying the object 508; Figs 5-8 and ¶ [0064], [0068]-[0069]); and wherein the server is configured to cause each of the one or more stickers to follow the corresponding one of the one or more recognized products on the video stream displayed on the electronic mobile device (visual cues 704a, 704b, 704c correspond to the object of interest in the image 701 and is positioned near the object 706 of interest, which is displayed on the user Smartphone using the live image capture user interface mode; Figs 7, 8 and ¶ [0072], [0073]). 

Regarding Claim 32, Aravamudan et al teach the computer-implemented method of claim 23 (as described above), wherein each of the one or more stickers is a conversation box that includes a text box that includes the product information and an arrow that points to the corresponding one of the one or more recognized products in the captured image (the image 801, 802 of the object of interest 506 includes visual cues along with the associated actions that contain text of the product 804a, 804b as well as arrows 806a, 806b that corresponds to the object; Fig 8 and ¶ [0073]).  
Regarding Claim 34, Aravamudan et al teach the computer-implemented method of claim 23 (as described above), wherein the sticker is selectable on the electronic mobile device to allow a user to browse additional information about the corresponding one of the one or more recognized products (the user can select one of the available actions 704a, 704b, 704c in the image 701 to initiate additional information pertaining to the selected action that will also display in image 702; Fig 7 and ¶ [0072]).  
Regarding Claim 35, Aravamudan et al teach the computer-implemented method of claim 23 (as described above), wherein the segmented image received from the electronic product recognizer is a selected frame of a video stream from the camera of the electronic mobile device (the user will use their electronic device (mobile phone) to take a video with the camera 104, and a frame of the video is used to create the segmented image; Fig 1 and ¶ [0041]).  
Regarding Claim 36, Aravamudan et al teach the computer-implemented method of claim 35 (as described above), further comprising: the electronic product recognizer receiving a plurality of segmented images from the electronic mobile device corresponding to multiple frames of the video stream (incremental sampling of live capture (video) mode for imaging a, object in real time is used with the user device 402 and then the image is segmented; Figs 4, 5 and ¶ [0059]-[0064]); the electronic product recognizer performing the image recognition for each of the plurality of segmented images (the remote server for image recognition receives the segmented object of interest from the image and performs object recognition; ¶ [0064]-[0065]); the electronic product recognizer outputting the one or more recognized products identified in the image recognition for each of the plurality of segmented images (image recognition of the object of interest 506, performed by the server, sends feedback to the Smartphone identifying the object 508; Figs 5-8 and ¶ [0064], [0068]-[0069]); and the server causing each of the one or more stickers to follow the corresponding one of the one or more recognized products on the video stream displayed on the electronic mobile device (visual cues 704a, 704b, 704c correspond to the object of interest in the image 701 and is positioned near the object 706 of interest, which is displayed on the user Smartphone using the live image capture user interface mode; Figs 7, 8 and ¶ [0072], [0073]).  

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al (US PG PUB 2018/0091844) in view of MacIntosh et al (US PG PUB 2017/0249491).
Regarding Claim 19, Aravamudan et al teach the system of Claim 17 (as described above).
Aravamudan et al does not teach the electronic product recognizer performs the image recognition with a greater than 95% confidence.  
MacIntosh et al is analogous art pertinent to the technology addressed in this application and teaches the electronic product recognizer performs the image recognition with a greater than 95% confidence (a confidence score is determined to identify objects from the segmented image with a given certainty and a chosen confidence metric, which can be >95%; ¶ [0280]-[0284]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Aravamudan et al with MacIntosh et al including the electronic product recognizer performs the image recognition with a greater than 95% confidence. Use of a confidence score improves accuracy of correctly identifying an item, thereby increasing shoppers interaction to use a system to aid in item identification, as recognized by MacIntosh et al (¶ [0024]-[0026]).

Regarding Claim 24, Aravamudan et al teach the computer-implemented method of Claim 23 (as described above).
Aravamudan et al does not teach the image recognition of the segmented image is performed with a greater than confidence.  
MacIntosh et al is analogous art pertinent to the technology addressed in this application and teaches the image recognition of the segmented image is performed with a greater than confidence (a confidence score is determined to identify objects from the segmented image with a given certainty and a chosen confidence metric, which can be >95%; ¶ [0280]-[0284]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Aravamudan et al with MacIntosh et al including the image recognition of the segmented image is performed with a greater than confidence.  Use of a confidence score improves accuracy of correctly identifying an item, thereby increasing shoppers interaction to use a system to aid in item identification, as recognized by MacIntosh et al (¶ [0024]-[0026]).

Claims 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al (US PG PUB 2018/0091844) in view of Spivack (US PG PUB 2015/0302517).
Regarding Claim 28, Aravamudan et al teach the system of Claim 17 (as described above).
Aravamudan et al does not teach wherein the product information includes a name, a description, a price, and a review score about the corresponding one of the one or more recognized products.  
Spivack is analogous art pertinent to the technology addressed in this application and teaches wherein the product information includes a name, a description, a price, and a review score about the corresponding one of the one or more recognized products (merchandise detected by host server 324 provides feedback to user on mobile device 402 including information such as product name, tags, video descriptions, price, annotations or consumer reviews; ¶ [0095]-[0096]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Aravamudan et al with Spivack including the product information includes a name, a description, a price, and a review score about the corresponding one of the one or more recognized products. Use of product details on the user’s mobile device regarding the product reduces the consumer user’s effort in conducting such activities manually and thereby reduces necessary sales personnel and increasing profits from sales, as recognized by Spivack (¶ [0018]).

Regarding Claim 33, Aravamudan et al teach the computer-implemented method of Claim 23, (as described above).
Aravamudan et al does not teach wherein the product information includes a name, a description, a price, and a review score about the corresponding one of the one or more recognized products.  
Spivack is analogous art pertinent to the technology addressed in this application and teaches wherein the product information includes a name, a description, a price, and a review score about the corresponding one of the one or more recognized products (merchandise detected by host server 324 provides feedback to user on mobile device 402 including information such as product name, tags, video descriptions, price, annotations or consumer reviews; ¶ [0095]-[0096]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Aravamudan et al with Spivack including the product information includes a name, a description, a price, and a review score about the corresponding one of the one or more recognized products. Use of product details on the user’s mobile device regarding the product reduces the consumer user’s effort in conducting such activities manually and thereby reduces necessary sales personnel and increasing profits from sales, as recognized by Spivack (¶ [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falcons et al (CN 105183739) teaches a computer generation image identification system and method for products using label characterization and confidence score verification.
Li et al (JP 2014/530390) teaches a method and system to identify products for a shopping service to a viewer including use of image segmentation and analysis with a database search.
	Barnes, JR (US PG PUB 2012/0089470) teaches a system and method of using a mobile communication device to locate a product or a vender within a shopping facility.
	Katz et al (CA 3037201) teaches a systems and methods for identifying objects in image data including use of classification neural network for identifying the objects.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667